Citation Nr: 0102101	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-24 737	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a right foot and 
leg disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1983 to December 
1983.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada. 


FINDINGS OF FACT

1.  In December 1996, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder.

2.  The RO notified the veteran of the December 1996 decision 
and advised him of his appellate rights, but the veteran did 
not file a notice of disagreement with that decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's December 1996 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision, in which the RO denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  The RO denied the veteran service connection for a 
back disorder in July 1984 (affirmed by the Board in January 
1986), September 1995 and December 1996 on the following 
bases: (1) The spinal abnormalities shown during service were 
congenital, and therefore, preexisted service; (2) Although 
the veteran exacerbated his preexisting back disorder in 
service when he injured his back, his in-service symptoms 
resolved and there was no evidence that he had permanent 
residuals of the injury; and (3) There was no medical 
evidence establishing that the veteran had a back disability 
that was incurred in or aggravated by his period of active 
service.  

In denying the veteran's claim, the RO and the Board 
considered the veteran's service medical and personnel 
records, VA outpatient treatment records dated from 1984 to 
1995, a January 1984 note from a nurse, a July 1984 note from 
John P. Smith, M.D., hearing testimony presented in November 
1984, VA examination reports dated in 1984 and 1985, and 
written statements of the veteran and his representative.  
The RO notified the veteran of the December 1996 decision, 
the last denial of his claim, and advised him of his 
appellate rights by letter dated the same month, but the 
veteran did not initiate an appeal of the decision.  The 
December 1996 decision is thus final.  38 U.S.C.A. § 7105 
(West 1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the veteran in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  

Due to a bill that was recently passed, however, the 
adjudicator may no longer analyze claims to reopen in the 
manner developed by the Court in 1999.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126).  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he or she need not determine whether the claim is well 
grounded.  Instead, the adjudicator must determine whether 
the VA has fulfilled its duty to assist the veteran in 
developing his claim, and if so, decide the merits of that 
claim.  

The pertinent evidence that has been associated with the 
veteran's claim since the RO's December 1996 decision 
includes: (1) service medical and personnel records; (2) VA 
outpatient treatment records; (3) VA examination reports; (4) 
a VA practitioner's report; and (5) statements of the veteran 
and his representative.  With the exception of some of the 
service medical and personnel records and VA outpatient 
treatment records, this evidence is neither cumulative nor 
redundant of evidence previously submitted to agency 
decisionmakers.  Therefore, the Board finds that it is new.  
The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, November 1998 and May 1999 reports of VA spine 
examinations, contradicts one of the bases of the RO's 
December 1996 denial, specifically, the finding that the 
record contains no evidence that the veteran has a disability 
that was incurred in service.  The reports, which contain a 
diagnosis of "low back pain with radiculopathy and 
degenerative disc disease and traumatic changes in the 
lumbosacral spine vertebrae following injury," and a finding 
of discogenic disease and neuropathy secondary to an in-
service back injury, disclose that the veteran has a back 
disorder that might have been incurred in service.

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for a back disorder.  The 
Board cannot, however, decide the merits of the veteran's 
claim until the RO undertakes the development requested 
below. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened and, to this extent only, granted.


REMAND

The veteran claims that he incurred a back disorder during 
service, when he fell down a flight a stairs.  He also claims 
that he now experiences right lower extremity pain as a 
result of the injury.  Additional development by the RO is 
necessary before the Board can decide whether the veteran is 
entitled to service connection for a back disorder and right 
foot and leg pain.  

First, as noted above, there is a medical opinion of record 
disclosing that the veteran has a back disorder that might 
have been incurred in service.  However, this opinion, alone, 
does not definitively establish this fact.  In November 1998 
and May 1999, the veteran underwent VA examinations of his 
spine, during which a VA physician opined that the veteran's 
backache following his in-service back injury and the 
discogenic disease and neuropathy that he later developed was 
caused by the injury.  Although the VA physician noted that 
the claims file was reviewed at the time of the examination, 
when concluding, he indicated that, with regard to the 
veteran's history, he had considered only that the veteran 
initially injured his back when he fell down stairs in 
service.  Inasmuch as the VA physician's opinion is based 
upon an incomplete history and unsupported by rationale and 
does not account for evidence showing that the veteran had 
exhibited back symptomatology prior to entering service, the 
Board may not rely upon it in deciding the veteran's back 
claim.  Instead, the Board must remand this case to the RO 
for the purpose of obtaining another medical opinion 
definitively establishing whether it is at least as likely as 
not that the veteran's back disorder was incurred in or 
aggravated by active service.    

Second, there is also a medical opinion of record indicating 
that the veteran's right foot and leg disorder is related to 
his back injury.  However, this opinion was written by the 
same VA physician noted above, and similarly to that 
physician's other opinion, is based upon an incomplete 
history and unsupported by rationale.  Again, an additional 
medical opinion is needed to establish definitively whether 
it is at least as likely as not that the veteran's right foot 
and leg disorder was incurred in or aggravated by active 
service.    

Third, during the pendency of this appeal, a bill was passed 
that amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107, 5126).  To date, the RO 
has not yet considered the veteran's claim pursuant to, or 
undertaken any additional development required by, the 
Veterans Claims Assistance Act of 2000.  Accordingly, while 
this claim is being remanded for the purposes previously 
noted, the RO should accomplish any additional development 
required by the Veterans Claims Assistance Act of 2000.  

Fourth, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding medical records that may be missing from his 
claims file and to present further argument in support of his 
claim.  To avoid any procedural defects in the adjudication 
process, the RO should then consider any new evidence 
received and argument presented.

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should transfer the veteran's 
claims file to a medical specialist who 
has not previously evaluated the veteran 
for an opinion as to the etiology of the 
veteran's back and right lower extremity 
disorders.  The RO should provide the 
specialist with the veteran's claims file 
and a copy of this Remand for review.  
After reviewing the veteran's claims file 
in its entirety, including service 
medical records, the specialist should 
list all objective back and right lower 
extremity findings.  With regard to each 
back and right lower extremity disorder 
shown to exist, the specialist should 
indicate whether it is congenital or 
preexisted service.  If the specialist 
determines that any back or right lower 
extremity disorder preexisted service, he 
should opine whether it is at least as 
likely as not that that disorder was 
aggravated in service.  For each back and 
right lower extremity disorder the 
specialist determines did not preexist 
service, the specialist should opine 
whether it is at least as likely as not 
that that disorder was incurred in 
service.  In formulating his opinion, the 
specialist should consider the evidence 
showing that the veteran began having 
back pain prior to entering service, 
after he underwent a spinal tap, and 
provide the complete rationale on which 
his opinion is based.

2.  The RO should then review the opinion 
to determine whether it complies with the 
previous instruction.  If it is deficient 
in any regard, immediate corrective 
action should be taken.

3.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.

4.  Once all development is completed, 
the RO should readjudicate the veteran's 
back and right lower extremity claims.  
If the RO denies either of the veteran's 
claims, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the claim is 
returned to the Board for further 
appellate consideration. 

By remanding this case, the Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of the 
veteran's appeal.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



